Title: From Thomas Jefferson to John Hollins, 1 January 1824
From: Jefferson, Thomas
To: Hollins, John


                        Dear Sir
                        
                            Monticello
                            Jan. 1. 24.
                    I recieved yesterday evening your favor of Dec. 23. and have this morning turned to my letter book in which I have preserved press-copies of everything which went from my own pen. I found at once the message of Dec. 21. 1803, which referred to one of Jan. 11. 1803. on the same subject. I inclose you copies of both, of which make what use you please. of the documents mentioned in that of Dec. 21. I retain no knolege, having reserved no copies of them, and sent the originals to the Senate, among whose papers, as well as in the Secretary of state’s office they now ought to be. the note by Wait, that the message was recalled cannot be correct. had it been so, I should have noted it, which I have not done. be assured therefore that it was not so, and that I am as ever,Your’s with friendship and respect
                        Th: Jefferson